Citation Nr: 1140313	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-11 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to September 1981.  He also had a period of active duty for training from January to June 1978.

Service connection for residuals of an injury to the left knee was originally denied by the Regional Office (RO) in a March 2002 rating decision.  The Veteran was notified of this determination and of his right to appeal by a letter dated the following month, but a timely appeal was not received.  The Veteran sought to reopen his claim for service connection for residuals of a left knee injury in April 2007.  By rating action dated September 2007, the RO concluded new and material evidence had not been received, and the claim remained denied.  The Veteran filed a timely appeal to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  An unappealed March 2002, rating decision denied service connection for residuals of an injury to the left knee.  It was held that there was no clinical evidence of a left knee injury in service and no residuals of such injury were related to service.  The Veteran was notified of this decision, but did not file a timely appeal.

2.  The evidence added to the claims file since the March 2002, determination is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim of service connection for residuals of a left knee injury.


CONCLUSIONS OF LAW

1.  The RO's decision of March 2002, which denied service connection for residuals of a left knee injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) (2011), 20.302, 20.1103 (2010).

2.  The evidence received since the March 2002, rating decision is not new and material to reopen the appellant's claim of service connection for residuals of an injury to the left knee.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In a letter dated June 2007, issued prior to the relevant rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for residuals of a left knee injury, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Finally, this letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the service treatment records, VA and private medical records, the report of a Department of Veterans Affairs (VA) examination, and a letter from the Veteran to his family written while he was in service.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.


Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for residuals of a left knee injury was originally denied by the RO in March 2002.  It was noted the service treatment records disclosed no complaints or findings concerning the left knee.  In addition, there was insufficient evidence of continuity of treatment for a left knee disability from the time of his discharge from service until he underwent left knee surgery in 1986.

The evidence of record at the time of the March 2002 determination included the service treatment records, private medical records and the report of a VA examination.

The service treatment records disclose no complaints or findings concerning the left knee.  The Board acknowledges there are records reflecting treatment for right knee complaints, but there is nothing pertaining to the left knee.  When he was seen in June 1981, it was indicated the Veteran's knee was swollen.  It was noted the knee was one inch or more greater in diameter than the left knee.  On the same day, the Veteran complained of pain and stiffness of the right knee of three days duration.  It was reported the complaints had been present since he had been probing for mines on his knees.  The Veteran was issued crutches and given a profile.  Individual sick slips in July and August 1981 show he was given profiles and was to do no running or physical training.

Private medical records show the Veteran underwent a medial meniscectomy of the left knee in April 1986.

The Veteran submitted a claim for service connection for a knee injury in March 2001.  He related he was simulating probing for land mines while on a field exercise with his unit.  In order to do this, he had to crawl on his hands and knees.  The Veteran stated that while doing this, he heard his left knee pop. When he stood up, the knee started to swell.  He maintains he went on sick call the next morning and was diagnoses with chondromalacia of the kneecap.

On VA examination of the joints in November 2001, the examiner noted she reviewed the claims folder.  She related there were reports in the service treatment records involving the knee, but only the right knee.  With respect to his knee injury, the Veteran essentially repeated the story he reported on his application for VA compensation benefits in March 2001.  He claims that after service, he went to work as a press mechanic, and that his left knee continued to bother him.  He denied any injury precipitated the surgery in 1986.  He also denied ever having any symptoms involving the right knee.  The diagnosis was left knee condition, status post arthroscopic medial meniscectomy.  

As noted above, the RO denied the Veteran's claim for service connection for residuals of an injury to the left knee in March 2002.  It was noted the service treatment records revealed no evidence of a left knee injury, nor did the evidence demonstrate continuity of treatment following service until the Veteran underwent left knee surgery in 1986.

The evidence received since the March 2002 determination includes duplicates of service treatment records, VA medical records and a copy of a letter the Veteran reportedly wrote to his family in 1981.  In the letter, the Veteran stated he was still on crutches, and that he had a profile so he did not have to run or march.  He related that his knee was not completely healed. 

VA outpatient treatment records show he was treated for left knee complaints.  In June 2007, the Veteran reported a left knee injury in 1981 while he was in service.  He underwent arthroscopy of the left knee in December 2008.

The issue before the Board is whether new and material evidence has been received to reopen the previously denied claim for service connection for residuals of a left knee injury.  While the letter the Veteran wrote in service is new, it is not material.  The Board concedes it supports the Veteran's allegation he had a knee problem in service.  The fact remains, however, that the letter did not address which knee had been injured.  It provided information that was of record at the time of the March 2002 determination, that is, that the Veteran had been treated for (right) knee complaints in service.  At the time of his original claim, the Veteran maintained he had injured the left knee in service.  The Board acknowledges the Veteran is competent to state he sustained an injury to the left knee in service.  The service treatment records, however, consistently show he was treated for his right knee, not the left knee.  A treatment note in June 1981 mentions the left knee, but this only reinforces the point that it was his right knee that was symptomatic.  The Veteran's allegation that he received treatment on his left knee in service and not, as the service treatment records show, his right knee, is identical to his claim at the time of the March 2002 determination.  

The additional evidence fails to establish the Veteran has residuals of an injury to the left knee that are related to service.  Thus, the element of the claim lacking substantiation in March 2002 remains lacking.  The Board further notes the Veteran's belief that he has a left knee disability that is related to service.  Although he is competent to state his symptoms, he is not, as a lay person, qualified to render a medical diagnosis or an opinion concerning medical causation on these matters.  To the extent the Veteran contends his left knee disability is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Thus, the additional evidence does not raise a reasonable possibility that the Veteran has residuals of an injury to the left knee that are related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for residuals of a left knee injury is not reopened.


ORDER

Since new and material evidence has not been received to reopen a claim for service connection for residuals of a left knee injury, the appeal is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


